                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDREA N. ELSWICK,                         :   CIVIL ACTION NO. 1:18-CV-1886
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
ANDREW M. SAUL,                            :
Commissioner of Social Security,           :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 6th day of December, 2019, upon consideration of the report

(Doc. 16) of Chief Magistrate Judge Susan E. Schwab, recommending that the court

deny the appeal of plaintiff Andrea N. Elswick (“Elswick”) from the decision of the

administrative law judge denying her application for disability insurance benefits,

and the court noting that Elswick has filed objections (Doc. 18) to the report, see

FED. R. CIV. P. 72(b), and the Commissioner of Social Security (“Commissioner”)

filed a response (Doc. 19) thereto, and following de novo review of the contested

portions of the report, see E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir.

2017) (quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned consideration” to the

uncontested portions, see id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d

Cir. 1987)), the court being in agreement with Judge Schwab that the administrative

law judge’s decision “is supported by substantial evidence,” 42 U.S.C. § 405(g), and

finding Judge Schwab’s analysis to be thorough, well-reasoned, and fully supported
by the record, and further finding Elswick’s objections to be without merit and

squarely and correctly addressed by the report, it is hereby ORDERED that:

      1.     The report (Doc. 16) of Chief Magistrate Judge Schwab is ADOPTED.

      2.     The decision of the Commissioner denying Elswick’s application for
             disability insurance benefits is AFFIRMED.

      3.     The Clerk of Court shall enter judgment in favor of the Commissioner
             and against Elswick as set forth in paragraph 2.

      4.     The Clerk of Court shall thereafter CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
